Citation Nr: 1428852	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-02 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

In August 2013, the Board remanded the claim so that the appellant could be afforded a hearing before a Veterans Law Judge (VLJ) of the Board.  In January 2014, the appellant testified at a Travel Board hearing before the undersigned; a transcript of the hearing is of record.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The case has been returned to the Board.
 
The Virtual VA claims file has been reviewed; other than the Board hearing transcript, documents contained therein are duplicative of those in the paper claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant is not shown to have had active military, naval, or air service, and is not an individual or a member of a group considered to have performed active military, naval, or air service.


CONCLUSION OF LAW

The appellant does not have status as a veteran for purposes of his claim for a one-time payment from the FVEC Fund, and therefore does not meet the requirements of basic eligibility for these VA benefits.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Where the law, and not the underlying facts or development of the facts are dispositive in a matter, the duty to notify and assist can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Indeed, that is the case here.  As the law and not the facts are dispositive, no further VCAA duty to assist or duty to notify are necessary.  VA does have a limited duty to attempt to verify claimed service.  Here, that duty was met.  VA attempted verification and received responses in October 2009, February 2013 and May 2014.  The duty to assist has been met.   

The Board adds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2013).  The Veterans Law Judge clarified the issue, identified an evidentiary defect and attempted to determine if there was additional outstanding evidence (which was submitted).  The actions of the Veterans Law Judge supplement VCAA and comply with 38 C.F.R. § 3.103.

Analysis

In order to be eligible for benefits administered by the VA, the evidence must establish that the individual seeking benefits is a veteran.  The term "veteran" is defined in 38 U.S.C.A. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.

38 U.S.C.A. § 107(a) provides that service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, will not be deemed to have been active military, naval, or air service except for specified benefits including disability compensation benefits authorized by Chapter 11, Title 38, United States Code.  38 U.S.C.A. § 107(a).  Under 38 C.F.R. § 3.40, certain service with the Commonwealth Army of the Philippines, with the Philippine Scouts, and guerilla service is included for VA benefits purposes.  These include service of persons enlisted under section 14, Public Law 190, 79th Congress (Act of October 6, 1945).

Under 38 C.F.R. § 3.203(a), the VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions: (1) The evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy is issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a), VA is required to request verification of service from the service department.  See 38 C.F.R. § 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is a prerogative of the service department, and the VA has no authority to amend or change their decision. The Court has held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund.  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the FVEC Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 (d) provides that an eligible person is any person who:  (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Section 1002(j)(2) of the law also provides that VA will administer its provisions in a manner consistent with VA law including the definitions in 38 U.S.C.A. § 101 except to the extent otherwise provided in the statute.

Thus, in order to show entitlement to a one-time payment from the FVEC Fund, a claimant must satisfy the criteria required for establishing basic eligibility for legal entitlement to VA benefits.

In this case, the appellant contends that he is entitled to a one-time payment from the FVEC Fund based on his recognized guerrilla service from March 15, 1945 to November 29, 1945.  See February 2009 Statement in Support of FVEC Fund Claim.  

In connection with his claim, the appellant submitted a copy of an application for Old Age Pension (Veteran) from the Republic of the Philippines, Philippine Veterans Affairs Office, showing that he was discharged as  WWII-Guerrilla on November 29, 1945.  He also submitted a Certification from the Armed Forces of the Philippines, Office of the Adjutant General, stating that the appellant served as a recognized guerrilla from March 15, 1945 to November 29, 1945.  He also submitted an Enlistment Record.  In January 2014, the appellant testified that he was a guerrilla.  The appellant asserted that he is entitled to status as a veteran. 

The documents submitted by the appellant did not include a Department of Defense Form DD-214, Armed Forces of the United States Report of Transfer or Discharge, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a).  Consequently, the RO requested verification of the appellant's service from the NPRC as per 38 C.F.R. § 3.203(c), indicating that the appellant's name was not listed in the Recognized Guerilla Roster (RRGR) maintained by the RO.  In October 2009, the NPRC indicated that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces during the period from March 15, 1945 to November 29, 1945.  This finding of the service department is binding and conclusive upon the Board.  Duro, 2 Vet. App. at 532.  

The RO sought verification again in February 2013 and May 2014, and in March 2013 and May 2014, the NPRC again indicated that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces during either of the revised periods.  Again, the finding of the service department is binding and conclusive upon the Board.  See Duro, supra.  

In light of the above, the application, statements, and certifications submitted by the appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  Although the statutes and regulations do not identify the NPRC as the sole entity to represent the "service department" referred to in the regulations, the appellant has not identified any other entity, such as an individual service department, that could provide a response different than that of the NPRC.  None of the documents submitted by the appellant were issued by a service department.  The documents therefore are not acceptable as verification of service for the purpose of receiving VA benefits.  See Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  The Board therefore finds that the appellant did not have the requisite service to qualify for entitlement to legal entitlement to VA benefits.   

Therefore, the appellant's claim for entitlement to a one-time payment from the FVEC Fund must be denied based upon a lack of entitlement under the law.  The claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


